Citation Nr: 0712264	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-28 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to special monthly compensation based on need 
for aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969 and from August 1971 to August 1974.  The 
veteran's decorations and medals include the Combat 
Infantryman's Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied service connection for tinnitus and special 
monthly compensation based on need for aid and attendance or 
housebound status.  In November 2005, the Board remanded the 
matter to the RO via the Appeals Management Center (AMC) for 
the purpose of obtaining additional evidence.  The matter was 
returned in November 2006 for final appellate consideration.  

This appeal initially included the issue of service 
connection for hearing loss.  In this regard, the veteran's 
December 2001 claim for benefits was for service connection 
for "loss of hearing in my left ear," and the appealed July 
2002 rating decision denied service connection for hearing 
loss of the left ear.  Subsequent actions by the RO (issuing 
a Statement of the Case) and the Board generically referred 
to the issue as service connection for hearing loss.  By a 
rating action dated in August 2006, service connection was 
granted for left ear hearing loss.  In view of the foregoing, 
the Board finds that the disability for which the veteran was 
seeking service connection (left ear hearing loss) has been 
granted, and that the issue is no longer the subject of 
appellate consideration.


FINDINGS OF FACT

1.  The veteran's current tinnitus disability did not 
manifest in service, and no medical evidence has been 
presented establishing a nexus between the veteran's active 
service and his current tinnitus.

2.  Service connection is in effect for post-traumatic stress 
disorder (PTSD) evaluated as 100 percent disabling, and 
malaria and left ear hearing loss, each evaluated as 
noncompensable.

3.  The veteran is not confined to his home helpless or in 
need of the regular aid and attendance of another individual 
as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Special monthly compensation based on need for aid and 
attendance or housebound status is not warranted. 38 U.S.C.A. 
§§ 1114(l), (s) (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification in 
letters dated in April 2002, January 2004, May 2004, 
September 2004, November 2005, and March 2006.  The RO's 
notice letters informed the veteran that he could provide 
evidence to support his claims or location of such evidence 
and requested that he provide any evidence in his possession.  
The notice letters notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send records pertinent to his claims, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.   The notice mailed to the 
veteran in March 2006 fully addressed the "Dingess" 
requirements.

Recognition is given to the fact that full notification was 
not furnished to the veteran prior to the initial 
adjudication of the claim.  However, the Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full complying notice was not provided prior 
to the initial adjudication of the claim the veteran had 
ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records have been obtained.  The evidence of 
record also includes treatment records from the VA North 
Texas Health Care System.  No other VA or non-VA medical 
records have been identified.  The veteran has been afforded 
VA examinations to assess his condition.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159. 

Service Connection

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

The veteran contends that he currently suffers from tinnitus, 
and that the disability is etiologically related to his 
active service.  He argues that his tinnitus is the residual 
of his in-service malaria infection.  Alternately, he asserts 
that in-service exposure to noise (acoustic trauma) caused 
his tinnitus.

Service medical records document that the veteran was treated 
for a malaria infection in August 1968, which included 
complaints of dizziness and weakness.  It is also noted that 
an August 1971 examination reported documented left ear 
hearing loss when compared to his service entrance 
examination, and that the veteran reported having left ear 
hearing loss since suffering the malaria infection.  However, 
no findings were made with respect to complaints of tinnitus 
throughout the veteran's active service.  Post-service 
medical evidence of tinnitus is first documented in a May 
2002 VA examination report, which is over 25 years post 
service. 

In sum, the Board finds that there is no evidence of tinnitus 
in service or for many years thereafter.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the 
veteran's tinnitus and his active service, to include his in-
service malaria infection and noise exposure.  The medical 
evidence preponderates against this aspect of the veteran's 
claim.

The report of the January 2006 VA audiology examination 
indicated that it was "less likely" than not that the 
veteran's current tinnitus was related to his active service, 
to include military acoustic trauma, the malaria infection, 
or the left-sided threshold shifts that were identified in 
service.  The examiner noted that his review of the service 
medical records was negative for tinnitus.  Further, given 
the veteran's denial of significant non-military noise 
exposure, the examiner felt that the dominant etiology of his 
tinnitus was presbycusis.  The report of a May 2002 VA 
audiology examination similarly indicated that it was as 
"less likely as not" the veteran's tinnitus was the result 
of his military service.  The veteran has not proffered any 
competent medical evidence that contradicts this conclusion.  

The Board acknowledges that the veteran's personal assertions 
that his tinnitus is the result of his malaria infection 
and/or in-service acoustic trauma.  However, the Board notes 
that as a layman, the veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for tinnitus and that, therefore, 
the provisions of § 5107(b) are not applicable.

Special Monthly Compensation

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b) (2006).  Determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the claimant to dress or undress 
himself/herself or to keep himself/herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2006).

Here, the Board finds that the veteran has not suffered the 
anatomical loss or loss of use of both feet or one hand and 
one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless by reason of a service-connected 
disability.  The evidence of record instead shows that the 
veteran retains the use of both his upper and lower 
extremities.  Further, a May 2002 VA examination indicated 
that the veteran's corrected visual acuity was 20/20.  While 
it is true that, at present, the veteran appears to be 
severely debilitated as a result of his PTSD, and that he has 
been found to be unemployable due to the same, he is neither 
helpless nor bedridden due to his PTSD or any other of his 
service-connected disabilities (malaria and left ear hearing 
loss).  Rather, when he was examined by VA in February 2004, 
the veteran reported that he provided care for his severely 
disabled wife as well as his elderly mother.  He also leaves 
his home on his own in order to receive VA outpatient 
services.  In other words, the evidence of record does not 
demonstrate that, due solely to the veteran's service-
connected disabilities, he is unable to attend to the matters 
of daily living, or to protect himself from the hazards of 
his environment.  Consequently, special monthly compensation 
based on the need for aid and attendance is not warranted.

Special monthly compensation is alternatively payable for 
being permanently housebound by reason of a service-connected 
disability or disabilities.  This requirement is met when the 
veteran has a disability rated at 100 percent and (1) another 
service-connected disability rated at 60 percent or more, or 
(2) is substantially confined as a direct result of service- 
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Service connection is in effect for PTSD, evaluated as 100 
percent disabling, and malaria and left ear hearing loss, 
each evaluated as noncompensable.  He also has multiple 
nonservice-connected disabilities.  In other words, the 
veteran clearly does not meet requirement (1) listed above.  
Moreover, he does not meet requirement (2), as he is not 
shown to be permanently housebound by reason of a service-
connected disability or disabilities.  There has been no 
medical or other objective evidence offered to suggest that 
his service-connected PTSD, malaria, and/or left ear hearing 
loss have resulted in the veteran being substantially 
confined to his home where he resides.  None of the 
aforementioned VA examination reports or VA treatment records 
contain any findings that the veteran housebound due to 
service-connected disability.  Again, as noted above, the 
record shows that the veteran leaves his home in order to 
receive VA outpatient services, and that, by his own report, 
he is the primary care giver for his disabled wife and 
elderly mother.  The Board therefore finds that there is no 
competent evidence to support a finding of special monthly 
compensation on account of being housebound.

Inasmuch as the appellant argues that special monthly 
compensation is warranted, as a layperson he is not qualified 
to express an opinion regarding any medical causation.  As 
discussed above, the veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Espiritu v. Derwinski.

The Board finds the evidence is not evenly balanced in this 
case and the benefit of the doubt doctrine is not for 
application as to the claims for special monthly compensation 
based on the need for the regular aid and attendance or based 
on being permanently housebound.  The Board concludes that 
the requirements for special monthly compensation based on 
these criteria thus are not met.  38 U.S.C.A. § 1114 (West 
2002); 38 C.F.R. §§ 3.350, 3.352 (2006).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to special monthly compensation based on need for 
aid and attendance or housebound status is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


